Title: 14th.
From: Adams, John Quincy
To: 


       We had a philosophical lecture at 11. A Class meeting was called this evening, to determine, whether the Class should take any further measures, upon the ill success of our petition for the overseers: it was proposed that the whole Class should refuse to perform the different parts that may be allotted to them for Commencement. A Committee of three was appointed, (Barron, Freeman and Packard,) to draw up a solemn declaration to be signed by all the Class. After an adjournment of one hour, we returned to the chappel: the declaration was read, and signed by 29 members of the Class: some requested time to reflect upon the subject, and some peremptorily refused to sign: it was finally voted to adjourn the meeting till to-morrow morning, that those who wish for time to think on the matter, may then insert their names. I, opposed the measure, because, I perceived that more than half of those who signed, were influenced merely by the fear of being thought desirous of honourable parts: and I am morally certain an engagement of that kind, when contracted with so much reluctance, would never be regarded, if the person who contracted it should find it for his interest to violate the agreement.
      